     Case: 1:20-cv-05191 Document #: 30 Filed: 12/01/20 Page 1 of 1 PageID #:291

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Wayne Farms LLC
                               Plaintiff,
v.                                                    Case No.: 1:20−cv−05191
                                                      Honorable Gary Feinerman
John Doe, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 1, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Because Doe Defendant has
until 12/3/2020 to file a responsive pleading, the status hearing set for 12/4/2020 [22] is
stricken and re−set for 12/17/2020 at 9:00 a.m. By 12/10/2020, Plaintiff shall file a status
report indicating how it intends to prosecute this case. Attorneys/Parties should appear for
the hearing by calling the Toll−Free Number: (877) 336−1828, Access Code: 4082461.
Members of the public and media will be able to call in to listen to this hearing (use toll
free number). Please, please be sure to keep your phone on mute when you are not
speaking. Persons granted remote access to proceedings are reminded of the general
prohibition against photographing, recording, and rebroadcasting of court proceedings.
Violation of these prohibitions may result in sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
